DETAILED ACTION
This is an Office action based on application number 16/620,837 filed 09 December 2019, which is a national stage entry of PCT/JP2018/020161 filed 25 May 2018, which claims priority to JP2017-114357 filed 9 June 2017. Claims 1-5 are pending.
Amendments to the claims, filed 3 December 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yatagai et al. (US Patent Application Publication No. US 2007/0167546 A1) in view of Kato et al. (JP S60-11543 with citations taken from the provided machine translation and Derwent Abstract) (Kato) and as evidenced by PubChem – Tris(2-ethylhexyl) trimellitate (PubChem).

Regarding instant claims 1-2, Yatagai discloses a pressure-sensitive adhesive tape comprising a pressure-sensitive adhesive layer on at least one side of a substrate (paragraph [0022]). Yatagai further discloses that the substrate is a polyvinyl chloride film (paragraph [0023]).
	Yatagai does not explicitly disclose specific substrate composition of the claim.
	However, Kato discloses a composition comprising a polyvinyl chloride resin (PVC), 1-30 parts by weight of antimony trioxide with respect to 100 parts by weight of PVC, and 15-100 parts by weight of a plasticizer selected from trimellitic acid esters and dicarboxylic acid polyesters (e.g., adipic acid polyesters) with respect to 100 parts by weight of PVC (Derwent - BASIC-ABSTRACT). Yatagai teaches that the composition is used for electric wire covering materials and adhesive tape; furthermore, the composition has reduced smoke emission during combustion of the composition without deteriorating initial physical properties and flame retarding property of PVC (Derwent - USE/ADVANTAGE).
	It is noted that the amounts of plasticizer and antimony trioxide overlap or include the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

	PubChem provides evidence that tri-2-ethylhexyl trimellitate has a boiling point of 414.0 ºC.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her to use the PVC composition Kato to form the substrate of Yatagai. The motivation for doing so would have been that the composition of Kato meets the need of a PVC substrate suitable for adhesive tapes and wire covering materials that also provides the added benefit of reduced smoke emission should the composition combust.
	Therefore, it would have been obvious to combine Kato with Yatagai to obtain the invention as specified by the instant claim.

Regarding instant claim 3, PubChem provides evidence of the structure of tri-2-ethylhexyl trimellitate that satisfies the formula of the claim.

    PNG
    media_image1.png
    268
    268
    media_image1.png
    Greyscale


Regarding instant claim 4, Yatagai further discloses that the pressure-sensitive composition comprises a rubber-based latex and a tackifier emulsion (paragraph [0007]), wherein the rubber-based latex contains a natural rubber latex (paragraph [0013]).

Regarding instant claim 5, Yatagai further discloses that the pressure-sensitive adhesive tape is suitable for protecting or binding a wire harness for automobiles (paragraph [0028]).

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are maintained because said arguments are unpersuasive.
Applicant primarily traverses the reliance on the prior art combination of record to obviate all of the claimed limitations. Specifically, Applicant contends that while the combination of at least Yatagai in view of Kato discloses an adhesive tape comprising a substrate made of at least a PVC resin and a trimellitic acid ester selected from of tri-2-ethylhexyl trimellitate, Applicant contends that the prior art combination does not recognized the unexpected improvement of specifically selecting a high boiling point plasticizer selected from the group consisting of trimellitic acid ester, adipic acid ester, and phthalic acid ester having a boiling point of 410ºC or higher and 500ºC or lower.
	In support of their allegation of unexpected results, Applicant has provided a Declaration under 37 C.F.R. §1.132 by Mizuki Hasumi on 17 September 2021 (Hasumi 
	In the Hasumi September 2021 Declaration, Applicant shows that the that the use of either tri-n-octyl trimellitate or dioctyl phthalate in compositions otherwise encompassed by the scope of the claims do not have the superior mechanical properties and suppression of occurrence of cracks after exposure to high temperature conditions for a long period of time. Applicant alleges that the failure of these examples to exhibit the superior properties is attributed to the boiling points of tri-n-octyl trimellitate or dioctyl phthalate (539.1 ºC and 386 ºC, respectively).
	In the Hasumi December 2021 Declaration, Applicant shows that the use of trinonyl trimellitate and diundecyl phthalate in compositions otherwise encompassed by the scope of the claims do not have the superior mechanical properties and suppression of occurrence of cracks after exposure to high temperature conditions for a long period of time. Applicant alleges that the failure of these examples to exhibit the superior properties is attributed to the boiling points trinonyl trimellitate and diundecyl phthalate (627 ºC and 523 ºC, respectively).
	Applicant’s arguments are unpersuasive. First, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In the instant case, while Kato reference may disclose the use of other plasticizers for use in a PVC formulation, the machine translation of the same Kato reference discloses trimellitic acid esters inclusive of tri (2-ethylhexyl) trimellitate are used as preferable plasticizers. 
	Second, Applicant’s arguments as to unexpected results attributed to the claimed range are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP §716.02(d)(I-II).
	In the instant case, the evidence upon which Applicant relies, i.e., the Examples in the original disclosure, relies on three examples that are within the scope of independent claim 1 (i.e., tri-2-ethylhexyl trimellitate, diisononyl adipate, and diisodecyl phthalate, having boiling points of 430, 440, and 420 ºC, respectively). It is the any trimellitic acid ester, adipic acid ester, and phthalic acid plasticizer having a boiling point of 410 ºC or higher and 500 ºC or lower. Instead, the evidence provided by and relied upon by Applicant is representative of only those specific plasticizers in the original disclosure and both Declarations. If Applicant desires to rely upon those arguments of unexpected results, then the scope of the claims should be reflective of the scope of the evidence provided (e.g., the claims should be limited to those specific plasticizers of the evidence), or Applicant should provide a persuasive argument that it would be readily apparent to one of ordinary skill in the art that the plasticizers used the original disclosure and both declarations are representative of the entirety of the scope of the claims.

Applicant further argues that one of ordinary skill in the art would not readily combine Kato with Yatagai to arrive at the claimed invention. Specifically, Applicant contends that Kato would motivate one of ordinary skill in the art to select a higher boiling point plasticizer in order to reduce smoke emission during combustion. Applicant further submits that Kato does not motivate a person of ordinary skill in the art to consider the effect of boiling point on the rate of tensile elongation when selecting a plasticizer.
	Applicant’s argument is unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 cert. denied, 493 U.S. 975 (1989). In the instant case, while Kato may disclose the use of those plasticizers having a boiling point outside the range of the claims, Kato, as cited above, positively discloses the use of tri-2-ethylhexyl trimellitate. Further, as cited above, Kato characterizes tri-2-ethylhexyl trimellitate as a preferred plasticizer. Applicant has not provided a citation in the prior art or a reasoned argument that the selection of tri-2-ethylhexyl trimellitate would be detrimental to the purported reduction of smoke emission during combustion.
	In response to Applicant's argument that the prior art does not recognize that the selection of a particular plasticizer having a particular boiling point has an effect on the rate of tensile elongation of the PVC composition, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, one of ordinary skill in the art, having the disclosure of the prior art references before him or her, would be motivated to use at least the tri-2-ethylhexyl trimellitate plasticizer of Kato to reduce the smoke emission of the PVC composition of Yatagai, and the produced composition would necessarily have the rate of tensile elongation desired by Applicant, absent evidence to the contrary.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        01/28/2022